DISSENTING OPINION
MORRISON, Judge.
I cannot bring myself to agree that this appellant was shown to be a principal to the burglary. All of the evidence shows that at the time the burglary was being committed, appellant was not doing anything in aid of the commission of the crime. This Court in Schwartz v. State, 158 Tex.Cr.R. 171, 246 S.W.2d 174, had occasion to point out that unless the accused be then actually doing something which associated him with the execution of the unlawful act at the very time it is done, he would not be a principal. See also Volume I, Vernon’s Ann.P.C., p. XIII.
I respectfully dissent.